Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 21 objected to because of the following informalities:  “…the top of the lifting device is includes a positioning post...”  Grammar.  Examiner recommends “…the top of the lifting device includes a positioning post…”

 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a collection device disposed at the top cover…to collect external information outside of the housing; a lifting device coupled to the top cover and configured to drive the top cover to move (claim 16).
“device” is a nonce term
“device” is modified by functional language, “to collect external information outside of the housing” and “configured to drive the top cover to move”
“device” is not modified by enough structure to perform claimed function
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Collection device has been interpreted as a camera (para 0075) or infrared device (para 0076) and equivalents thereof; and “Lifting device” has been interpreted as a motor, gear, and a rack (para 0057) and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 16-19, 22, 26-30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (KR 101431751). 
Regarding claim 16, Yu teaches an air conditioner indoor unit (para [0014], present invention is an air conditioner) comprising: a housing (Annotated Fig. 1, housing) including: 
a body (Fig. 1, main body 2), a top of the body including a fitting port (Fig. 3, upper surface opening 2a); and 
a top cover disposed at the fitting port (Fig 2 and Fig. 3, elevation guide 150 is coupled with discharge port unit 100, the coupled unit is a top cover disposed at upper surface opening 2a) ; 
a collection device disposed at the top cover (Fig; 6, infrared sensor 124);
the lifting mechanism 160 moves the discharge port unit to the upper portion of the main body 2 or to the inside of the main body”).  

    PNG
    media_image1.png
    436
    303
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 17, Yu teaches wherein the lifting device is configured to drive the top cover to move above the body to the detection position such that at least a portion of the collection device is positioned above the body (Fig. 2, discharge port unit 100 is positioned above the body 2, para [0042] “the lifting mechanism 160 moves the discharge port unit to the upper portion of the main body 2 or to the inside of the main body”).
Regarding claim 18, Yu teaches, wherein the collection device is disposed at an inner side wall of the top cover (Annotated Fig. 7, infrared sensor is disposed at an inner side wall of the top cover).  

    PNG
    media_image2.png
    594
    662
    media_image2.png
    Greyscale

Annotated Figure 7
Regarding claim 19, Yu teaches wherein, at the storage position, the top cover is flush with the top of the body (Fig. 1, upper plate 111 of the discharge port unit is flush with the top of the body).  
Regarding claim 22, Yu teaches wherein the lifting device (Fig. 6 elevating mechanism 160) includes: a motor positioned within the body (Fig. 6, drive unit 165, Fig. 7 is positioned within the body); a gear cooperating with the motor and configured to be driven by the motor to rotate (Fig. 6 pinion gear 166, para [0045] the drive unit 165 drives pinion gear 166, para [0051] the pinion gear is rotated by the driving unit); and a rack engaging with the gear (Fig. 6 rear gear 161, para [0043] the pinion gears are connected with the rear gear) a top end of the rack being coupled to the top cover (Fig. 7, rear gear 161 is coupled to rear guide 152 through the entire length of the rear gear, Fig. 10 rear gear 161 is inserted into gear mounting portion 152a of rear guide 152).  
Regarding claim 26 Yu teaches, further comprising: a first sliding portion positioned in the housing (Fig. 6, fitting portion 122); and a second sliding portion slidably fitted with the first sliding portion (Fig. 10, guide portion 113 is fitted with fitting portion 122), and coupled to the top cover (Fig. 6, Fitting portion 122 and guide portion 113 are coupled to top cover parts discharging unit 110 and discharging port body 120).  
Regarding claim 27 Yu teaches, wherein the second sliding portion protrudes into the first sliding portion (Fig. 10, guide portion 113 [second sliding portion] protrudes from lower plate 114 into fitting portion 122 [first sliding portion]).  
Regarding claim 28 Yu teaches, further comprising: a fixing plate disposed at an inner peripheral wall of the body (Fig. 3, lift guide mount 140 [fixing plate], Fig. 8 the guide mount is disposed at an inner wall of the body) the first sliding portion being disposed at the fixing plate (Fig. 10, fitted portion 122 [first sliding portion] is disposed at induction guide 142 of the lift guide mount 140).  
Regarding claim 29 Yu teaches, wherein a portion of the lifting device is fixed at the fixing plate (para [0049] gear 161 [lifting device] is attached to portion 152a of elevation 150, Fig. 10 and the guide groove 152a is coupled with induction guide 142 of lift guide mount 140 [fixing plate], therefore a portion of the lifting device is fixed at the fixing plate).  
Regarding claim 30 Yu teaches, further comprising: a guiding plate configured to guide the top cover to move (Fig. 6, rear plate portion 114 [guiding plate] has a guiding portion 113, para [0040] “the upward and downward movement of the discharge port unit 100 is guided by guide portion 113”) the guiding plate extending downward from an outer periphery of the top cover (Fig. 8, rear plate portion 114 extends downward from the top portion of the top cover) and being located inside the fitting port (Fig. 8, rear plate portion 114 is inside of lift guide mount 140 therefore is inside surface opening 2a, which is consistent with the understanding of “being located inside” in Applicant’s disclosure ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (KR 101431751), in view of Li et al. (WO-2017041698, hereafter Li).
Regarding claim 20, Yu does not teach, wherein a top of the lifting device is snap-fitted with the top cover.  
However, Li teaches wherein a top of the lifting device (Fig. 3, upper housing 142 of lift mechanism 14) is snap-fitted with the top cover (the upper housing 142 is connected to the upper cover 11, Annotated Fig. 3, positioning post protrudes into the positioning hole [Annotated Fig. 4], which is consistent with the understanding of snap-fitted in Applicant’s disclosure).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Yu’s lifting device wherein a top of the lifting device is snap-fitted with the top cover so that the installation process is more convenient and quick, and maintainability is good( (page 9 line 28-page 10 line 12, “the upper casing [142] is connected to the upper cover [11] and the upper cover is driven to move up and down by the motor. With such an arrangement, the drive unit can be installed as a whole, and the installation process is more convenient and quick, and can be replaced as a whole when the drive unit fails and the maintainability is good”).

    PNG
    media_image3.png
    742
    630
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    578
    622
    media_image4.png
    Greyscale

Annotated Figure 4

Regarding claim 21, Yu as modified above, further teaches wherein the top cover includes a positioning hole (Annotated Fig. 4 positioning hole), and the top of the lifting device is includes a .  
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (KR 101431751), in view of Hwang et al. (KR 20090043238, hereafter Hwang).
Regarding claim 23, Yu teaches wherein the lifting device is a first lifting device coupled to a first position of the top cover (Annotated Fig. 6(a), the shaft of the elevating mechanism is coupled to a first position of rear guide); 

    PNG
    media_image5.png
    828
    646
    media_image5.png
    Greyscale

Yu Annotated Figure 6(a)
Yu does not teach the air conditioner indoor unit further comprising: a second lifting device arranged at a second position of the top cover.  
However, Hwang teaches a second lifting device (Hwang Annotated Fig. 6, second lifting device, second position).

    PNG
    media_image6.png
    807
    604
    media_image6.png
    Greyscale

Hwang Annotated Figure 6
Therefore, in view of Hwang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to provide Yu’s air conditioner indoor unit a second lifting device arranged at a second position of the top cover so the discharge port unit can be elevated up and down more stably (para [98], motor, drive gear, and driven gear, can be installed on one side, it is preferable that a set is provided so that the discharge port unit can be elevated up and down more stably).
Regarding claim 24, Yu fails to teach wherein the lifting device is one of a plurality of lifting devices of the air conditioner indoor unit that are coupled to and evenly distributed at the top cover.
However, Hwang teaches wherein the lifting device is one of a plurality of lifting devices (Hwang Annotated Fig. 6, second lifting device) of the air conditioner indoor unit that are coupled to and distributed evenly at the top cover (Fig. 6, the driven gear 156 which is coupled with driving mechanism 150 is evenly distributed along elevating guide 82 and the driven gear 156 is guided by part 86 of the discharge port unit).  
Therefore, in view of Hwang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Yu’s air conditioner unit with one of a plurality .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (KR 101431751), in view of Hwang et al. (KR 20090043238, hereafter Hwang) in further view of Li et al. (WO-2017041698, hereafter Li).
Regarding claim 25 Yu in view of Hwang, as modified above, further teaches, wherein: the lifting device further includes a casing (Fig. 8 casing 162), a top of the casing including an opening (Yu Annotated Fig. 6 (b), there is an opening so pinion gears 164, 166 can couple with rear gear 161); the gear are accommodated in the casing (Fig. 6, pinion gears 164, 166 are inside the casing); and the rack is configured to at least partially protrude out of the casing through the opening (Fig. 7 and Fig. 8, the housing 162 is seen coupled with rear gear 161, the housing moves vertically along the rear gear that protrudes from the housing).  

    PNG
    media_image7.png
    385
    442
    media_image7.png
    Greyscale

Yu Annotated Figure 6(b)
Yu as modified fails to teach wherein the motor and the gear are accommodated in the casing.
However, Li teaches wherein the motor and the gear are accommodated in the casing (Fig. 5, the motor 1311 driving gear 1313, are accommodated within upper housing 142 and lower casing 141).
.

Claim 30 rejected under 35 U.S.C. 103 as being unpatentable over Yu (KR 101431751), in view of Li et al. (CN 109151292), hereafter Li.
Regarding claim 30, Yu does not teach, wherein the collection device includes a camera.
However, Li teaches an air conditioner indoor unit (Fig. 7 air conditioner indoor unit 1) wherein the collection device (Fig. 2 camera assembly 200) includes a camera (Fig. 6 camera 210).	
Therefore, in view of Li, , it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Yu’s collection device to include a camera for security functions (para [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yan et al (CN 106322529) Air Control Method of Air Conditioner and Air Conditioner
Lee et al (KR 20090043234) Air Conditioner
Cho et al (US 20120158189) Network System Including an Air Conditioning Apparatus and a Method for Controlling an Air Conditioning Apparatus
Kim et al (KR 20100050312) Air Conditioner
Li, Dan Dan (CN 109200689) An Energy-saving Noise Reducing Air Purifying Device
Pan et al (CN 10509115) Vertical Air Conditioner
Tang et al (CN 104566671) Air Cleaner Top Wind Outlet
Li et al (CN 105135652) Air Conditioning Device Top Assembly and Air Conditioning Device
Li et al (CN 106642618) Method for Controlling the Movement of the Ejection Device, Ejection Device and Air Conditioner
Cai et al (CN 112503754) An Air Outlet Structure and Air Conditioner with the Same
Zheng et al (CN 104566878) Purifier Structure and Air Purifier
Huang, Hua Zheng (CN 104949220) The Air Processor
Zhao et al (CN 201637054) A Wind Outlet Structure of Vertical Air-conditioner Indoor Unit 
Hanai et al (CN 203362551) Air Supply Device and Charged Particle Output Device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763